Citation Nr: 0531453	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
However, the RO in Chicago, Illinois currently has 
jurisdiction.  


FINDING OF FACT

The remaining function of the right foot is not greater than 
that which would be provided by amputation with use of a 
suitable prosthesis.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the loss of use of a foot or both feet under 38 
C.F.R. § 3.350 are met.  38 U.S.C.A. §§ 1114, 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim for special 
monthly compensation with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002).  Given the favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The veteran contends that the right lower extremity weakness 
associated with a cerebral vascular accident has created loss 
of the use of his foot, therefore he is 


entitled to special monthly compensation.  Currently, the 
veteran receives a 40 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for his right lower extremity 
weakness.  It is noted that Diagnostic Code 8520 contemplates 
incomplete, moderately severe paralysis of the sciatic nerve.  

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, 
loss of 25% or more of tissue from a single breast or both 
breasts in combination (including loss by mastectomy or 
partial mastectomy), or following receipt of radiation 
treatment of breast tissue.  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of  disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(l) when 
authorized  in conjunction with any of the provisions of 38 
U.S.C. 1114 (a) through (j) or (s).  When there is 
entitlement under 38 U.S.C. 1114 (l) through (n) or an 
intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use existing 
in addition to the requirements for the basic rates, provided 
the total does not exceed the monthly rate set forth in 38 
U.S.C. 1114(o).  The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C. 1115, or the special allowance for aid and 
attendance provided by 38 U.S.C. 1114(r).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic device.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance and 
propulsion, and other functions, could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 3.350(a)(2) (2005).  

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  
38 C.F.R. § 3.350(a)(2)(a) (2005).  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350(a)(2)(b) (2005).

Here, the medical evidence consists of VA examination 
findings from 2003 and 2004, findings noted in VA treatment 
records dated in 2004, and letters from the veteran's private 
physician dated in 2003 and 2005.  The recorded findings, 
collectively, strongly suggest that the manifestations of the 
veteran's right foot disability greatly affect acts of 
propulsion, balance and other functions.  For instance, VA 
examiners have observed a spastic hemiparetic gait and 
circumduction.  Also, clonus at the ankle has been noted.  In 
a January 2004 VA general medical examination, the physician 
described the veteran's limp as "severe" and noted the use 
of a cane.  The veteran's private physician has reported 
findings of right foot drop and neuropathic pain.  Further, 
VA examinations and evaluations have been negative for dorsal 
or plantar flexion, and have revealed decreased motor 
strength and the complete lack of sensation in the right.  
The evidence also shows that the veteran needs a brace.  

Overall, the evidence strongly suggests that there is little 
or no right foot function remains, therefore the criteria for 
special monthly compensation based on loss of use of a foot 
have been met.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence favors the appellant's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The appeal is granted.




ORDER

Entitlement to special monthly compensation based on loss of 
use of the right lower extremity has been established, and 
the appeal is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


